Citation Nr: 0629833	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  00-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for gynecological 
disorder manifested by an abnormal pap smear.

2. Entitlement to service connection for candida vaginitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from December 1995 to 
May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, denying the veteran, in pertinent part, 
service connection for a gynecological disorder manifested by 
an abnormal pap smear and candida vaginitis.

This case was previously before the Board and, in March 2005, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. Also addressed in the Board's remand were 
the issues of service connection for residuals of an ingrown 
toenail of the left great toe and fibrocystic breast disease.  
While in remand status, service connection for these 
disorders was granted by the RO rating actions dated in 
January 2006 and May 2006, respectively.  Because the award 
of service connection for the residuals of an ingrown left 
great toenail and for fibrocystic breast disease was a 
complete grant of the benefits requested, these issues are 
moot and will not be addressed in this decision.


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
disablement of the veteran subsequent to service due to 
gynecological disorders, to include candida vaginitis, these 
disorders were not demonstrated in service and competent 
evidence of a nexus between these disorders and the veteran's 
period of service is lacking.



CONCLUSION OF LAW

A gynecological disorder manifested by an abnormal pap smear 
and candida vaginitis were not incurred in or aggravated by 
service.  28 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F. R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the issues on appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  In 
this regard, the veteran's claims were received in June 1999, 
prior to the enactment of the VCAA.  Given the foregoing, the 
Board finds that the notice letter dated in May 2005 complied 
with the specific requirements of the VCAA. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  A review of the record 
reveals that the veteran has been provided with the notice 
requirements pursuant to Dingess.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

Furthermore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims.
  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's available 
service medical records, as well as VA treatment records and 
copies of VA examinations provided to her since service.  The 
veteran has not identified any additional evidence pertinent 
to her claims, not already of record and there are no 
additional records to obtain.  
As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran contends in statements on file that she has 
candida vaginitis and a gynecological disorder manifested by 
an abnormal pap smear and that these disorders originated in 
service or are otherwise the result of her period of active 
duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With respect to her claims of entitlement to service 
connection for gynecological disorders, the veteran has 
reported that she underwent an abdominal laparoscopy in April 
1998, that cysts were removed from her ovaries, and that she 
was treated with medication.  The service medical records do 
not reflect such treatment.  The service medical records do 
record, on a medical evaluation in July 1999 for a 
questionable autoimmune disease that the veteran had a 
history of chronic pelvic pain with pelvic inflammatory 
disease.  None of the contemporaneous service medical records 
show complaints and/or findings referable to candida 
vaginitis or a gynecological disorder manifested by an 
abnormal pap smear.

During a July 1999 VA gynecological examination, a pap smear 
was obtained and the veteran was diagnosed with Candida 
vaginitis.  Other than fibrocystic breast disease, for which 
the veteran is service connected, there was no showing of any 
other gynecological disorder.   

When examined by VA in April 2002, the veteran reported that 
while in service, she suffered bilateral ovarian cysts that 
were removed on both sides by laparoscopy.  She also reported 
frequent vaginal infections while in service.  It was also 
noted that the veteran, as far as she could remember, did not 
have pelvic inflammatory disease.  Physical examination was 
essentially unremarkable.  The pelvic genitalia revealed no 
lesions and her vagina revealed normal mucosa.

When seen in September 2004 at a VA outpatient treatment 
clinic, the veteran was diagnostically assessed as having 
herpes genitalia and candida vaginitis.

When examined by VA in November 2005, it was noted that the 
veteran was diagnosed as having endometriosis by ultra sound 
in early 2005.  A pap smear was normal.  Ovarian cysts were 
noted.  

While post service medical documentation reflects clinical 
findings of candida vaginitis as well as other gynecological 
disorders such as herpes genitalia, ovarian cyst and 
endometriosis subsequent to service, there is no competent 
(medical) evidence that these disorders were manifested in 
service or that they are related to service.  Rather, it is 
only the veteran that voices an opinion about the 
relationship between her post service gynecological 
disorders, to include candida vaginitis, and her period of 
service, and the record does not reflect that the veteran has 
the requisite medical background or training so as to render 
her opinion as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Regarding the claim of abnormal pap smears, no abnormal pap 
smears are recorded in the service medical records, and post-
service, a November 2005 pap smear was normal.  

The record before the Board contains a VA medical opinion 
addressing the question of whether the veteran has a present 
gynecological disorder etiologically related to her service.  
In January 2006 opinion, a VA medical specialist who has been 
involved in evaluating and treating the veteran for 
gynecological complaints in recent years, reviewed the 
veteran's claims file and noted that the veteran had been 
treated for candida vaginitis subsequent to service.  She 
noted that this condition was temporary and has currently 
resolved.  She further opined that the veteran's post service 
incidence of candida vaginitis, as well as, her current 
ovarian cysts are unrelated to service.  Medical opinion to 
the contrary is not of record.

In the absence of a showing of inservice treatment for the 
claimed gynecological disorders to include candida vaginitis 
and abnormal pap smears, and a nexus to present gynecological 
disorders, the preponderance of the evidence is against the 
veteran's claims for service connection.  Accordingly, the 
appeal must be denied.  In reaching this decision the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against the 
veteran's claims, such statue is not for application. 


ORDER


Service connection for gynecological disorder manifested by 
an abnormal pap smear is denied.

Service connection for candida vaginitis is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


